EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 12, line 3	replace “the density” with “a density”
Claim 12, line 4	replace “the melt” with “a melt”
Claim 12, line 5	replace “the zero” with “a zero”
Claim 12, line 6	replace “the characteristic” with “a characteristic”

Claim 13, line 3	replace “the density” with “a density”
Claim 13, line 4	replace “the melt” with “a melt”
Claim 13, line 5	replace “the zero” with “a zero”
Claim 13, line 6	replace “the characteristic” with “a characteristic”

Claim 14, line 3	replace “the density” with “a density”
Claim 14, line 3	delete “the” which appears after “or less,”
Claim 14, line 5	replace “the zero” with “a zero”
Claim 14, line 6	replace “the characteristic” with “a characteristic”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-10 and 12-14 are allowed over the closest reference, Matsuoka et al. (US 6,191,227), cited previously and over additional references listed in the accompanying PTO-892.  References relate to ethylene copolymer characterized by density, melt index and zero shear viscosity.  None of the references teaches subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 17, 2021